DETAILED ACTION
This action is responsive to the following communication: the response filed 2/25/2021.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 3 and 12 are cancelled; 21 and 22 are added; 1-2, 4-11, and 13-22 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-7, 9-11, 13-15, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0211523) in view of Chen et al. (US 2013/0001494 ‒hereinafter Chen).

Regarding claim 1, Kim discloses a memory cell, comprising:
(fig. 2: 207), configured to store data (data is stored during write to the memory cell; para 0035) of the memory cell (magnetic memory cell; para 0035); and
a selector element (a diode functions as an access device to select the memory cell for access operations, therefore is equivalent to a selector element; para 0035), coupled (i.e. electrically coupled) to the memory element in series (fig. 2: i.e. via terminal 203), configured to select (i.e. as the access device) the memory element (fig. 2: 207) for a read operation and amplify (the diode amplifies data during read from the memory cell; para 0013, 0017) the data stored in the memory element (fig. 2: 207) in the read operation (para 0013, 0017), wherein the selector element (i.e. the diode) is located inside the memory cell (fig. 2: the memory cell includes the memory element 207 and the diode access device; para 0013).
Kim does not expressly disclose wherein the selector element includes an ovonic threshold switch that has a threshold voltage and a holding voltage, an operating voltage of the selector element is selected in a range from the holding voltage to the threshold voltage of the ovonic threshold switch, and the selector element is turned on to be in a conductive state when a voltage applied to the selector element is greater than the threshold voltage, and the selector element remains in the conductive state until the voltage applied to the selector element is smaller than the holding voltage, wherein the holding voltage is less than the threshold voltage.
Chen discloses wherein the selector element (fig. 2: 114) includes an ovonic threshold switch (fig. 2: selector element 114 includes an ovonic threshold switch (OTS) 116; para 0040) that has a threshold voltage (fig. 3: Vth) and a holding voltage (fig. 3: Vh), an operating voltage (fig. 3: an operating voltage that enables the selector element 114 to be in operation) of the selector element is selected in a range (fig. 3: a range in which the OTS 116 is ON) from the (fig. 3: the ON range is shown from the holding voltage Vh to the threshold voltage Vth), and the selector element is turned on to be in a conductive state (i.e. ON state; para 0040-0041) when a voltage (fig. 3: V) applied to the selector element is greater than the threshold voltage (fig. 3: when the voltage V applied to the selector element 114 is beyond the threshold voltage Vth; para 0041), and the selector element remains in the conductive state (i.e. remains ON; para 0041) until the voltage (i.e. V) applied to the selector element (i.e. 114) is smaller than the holding voltage (fig. 3: the selector element 114 is in an OFF state when the voltage V applied is smaller than the holding voltage Vh), wherein the holding voltage is less than the threshold voltage (fig. 3: in an I-V curve, it is shown that Vh is less than Vth).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kim is modifiable as taught by Chen for the purpose of regulating biases applied to the memory while performing operations as required by the device, while preventing the memory from being damaged from overcurrent (para 0004, 0042 of Chen).

Regarding claim 2, Kim disclose the memory cell, wherein a material of the selector element includes a material that has a property, and the selector element is configured to amplify the data stored in the memory element based on the property (para 0013, 0017). 
Kim does not expressly disclose negative resistance material that has a negative-resistance property.
(i.e. a negative differential resistance essentially is of a negative resistance material; para 0008) that has a negative-resistance property (fig. 13: i.e. is negative during state transitions; para 0032).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kim is modifiable as taught by Chen for the purpose of regulating biases applied to the memory while performing operations as required by the device, while preventing the memory from being damaged from overcurrent (para 0004, 0042 of Chen).

Regarding claim 4, Kim, as modified, does not expressly disclose the memory cell, wherein the negative-resistance property comprises an inverse proportion between a change of a voltage applied to the selector element and a change of a current flowing through the selector element.
Chen discloses wherein the negative-resistance property comprises an inverse proportion between a change of a voltage applied to the selector element and a change of a current flowing through the selector element (fig. 3: during a snapback, the voltage V decreases while a current I flowing through selector element 114 steadily increases, i.e. having an inverse proportion; para 0040).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kim is modifiable as taught by Chen for the purpose of regulating biases applied to the memory while performing (para 0004, 0042 of Chen).

Regarding claim 5, Kim discloses the memory cell, wherein the selector element (i.e. the diode) is configured to electrically connect (i.e. current flow) the memory element to a bit line during the read operation when the memory element is in a first logic state (fig. 6B: the read operation when the memory element is in a first logic “1” state, current flows through the diode to electrically connect the memory element to a bit line), and the selector element (i.e. the diode) is configured to electrically insulate (i.e. no current flow) the memory element from the bit line during the read operation when the memory element is in a second logic state (fig. 6B: the read operation when the memory element is in a second logic “0” state, no current flows through the diode which electrically isolates, i.e. electrically insulates, the memory element to the bit line).

Regarding claim 6, Kim does not expressly disclose the memory cell, wherein the memory element is a resistive memory element, the first logic state is a low-resistance state, and the second logic state is a high-resistance state.
Chen discloses wherein the memory element is a resistive memory element, the first logic state is a low-resistance state, and the second logic state is a high-resistance state (para 0038).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kim is modifiable as taught (para 0004, 0042 of Chen).

Regarding claim 7, Kim discloses the memory cell, wherein the memory cell includes a stack of a metal pad layer, a memory element layer and a selector element layer (fig. 9A).
Kim does not expressly disclose the selector element layer is stacked on top of the metal pad layer, and the metal pad layer is stacked on top of the memory element layer.
Chen discloses the memory cell, wherein the memory cell includes a stack of a metal pad layer, a memory element layer and a selector element layer, the selector element layer is stacked on top of the metal pad layer, and the metal pad layer is stacked on top of the memory element layer (fig. 4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kim is modifiable as taught by Chen for the purpose of regulating biases applied to the memory while performing operations as required by the device, while preventing the memory from being damaged from overcurrent (para 0004, 0042 of Chen).

Regarding claim 9, Kim discloses the memory cell, wherein the memory cell includes a stack of a metal pad layer, a memory element layer and a selector element layer, and a material of the selector element layer includes a material (fig. 9A). 

Chen discloses a negative resistance material (i.e. a negative differential resistance essentially is of a negative resistance material; para 0008) having at least one of a binary compound, a ternary compound, a quadruple compound and a quinary compound (para 0049).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kim is modifiable as taught by Chen for the purpose of regulating biases applied to the memory while performing operations as required by the device, while preventing the memory from being damaged from overcurrent (para 0004, 0042 of Chen).

Regarding claim 10, Kim discloses a memory device, comprising:
at least one memory cell (magnetic memory cell; para 0035), wherein each of the at least one memory cell is coupled to a bit line (fig. 2: 206) and a word line (fig. 2: 201, 209), each of the at least one memory cell comprising:
a memory element (fig. 2: 207), configured to store data (data is stored during write to the memory cell; para 0035) of the at least one memory cell (fig. 2: the magnetic memory cell);
and a selector element (a diode functions as an access device to select the memory cell for access operations, therefore is equivalent to a selector element; para 0035), coupled (i.e. electrically coupled) to the memory element in series (fig. 2: i.e. via terminal 203), configured to select (i.e. as the access device) the memory element (fig. 2: 207) for a read operation and (the diode amplifies data during read from the memory cell; para 0013, 0017) the data stored in the memory element (fig. 2: 207) in the read operation (para 0013, 0017), wherein the selector element (i.e. the diode) of a memory cell (fig. 2) among the at least one memory cell is located inside the memory cell (fig. 2: the memory cell includes the memory element 207 and the diode access device; para 0013).
Kim does not expressly disclose wherein the selector element includes an ovonic threshold switch that has a threshold voltage and a holding voltage, an operating voltage of the selector element is selected in a range from the holding voltage to the threshold voltage of the ovonic threshold switch, and the selector element is turned on to be in a conductive state when a voltage applied to the selector element is greater than the threshold voltage, and the selector element remains in the conductive state until the voltage applied to the selector element is smaller than the holding voltage, wherein the holding voltage is less than the threshold voltage.
Chen discloses wherein the selector element (fig. 2: 114) includes an ovonic threshold switch (fig. 2: selector element 114 includes an ovonic threshold switch (OTS) 116; para 0040) that has a threshold voltage (fig. 3: Vth) and a holding voltage (fig. 3: Vh), an operating voltage (fig. 3: an operating voltage that enables the selector element 114 to be in operation) of the selector element is selected in a range (fig. 3: a range in which the OTS 116 is ON) from the holding voltage to the threshold voltage of the ovonic threshold switch (fig. 3: the ON range is shown from the holding voltage Vh to the threshold voltage Vth), and the selector element is turned on to be in a conductive state (i.e. ON state; para 0040-0041) when a voltage (fig. 3: V) applied to the selector element is greater than the threshold voltage (fig. 3: when the voltage V applied to the selector element 114 is beyond the threshold voltage Vth; para 0041), and the (i.e. remains ON; para 0041) until the voltage (i.e. V) applied to the selector element (i.e. 114) is smaller than the holding voltage (fig. 3: the selector element 114 is in an OFF state when the voltage V applied is smaller than the holding voltage Vh), wherein the holding voltage is less than the threshold voltage (fig. 3: in an I-V curve, it is shown that Vh is less than Vth).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kim is modifiable as taught by Chen for the purpose of regulating biases applied to the memory while performing operations as required by the device, while preventing the memory from being damaged from overcurrent (para 0004, 0042 of Chen).

Regarding claim 11, Kim disclose the memory device, wherein a material of the selector element includes a material that has a property, and the selector element is configured to amplify the data stored in the memory element based on the property (para 0013, 0017). 
Kim does not expressly disclose negative resistance material that has a negative-resistance property.
Chen discloses wherein a material of the selector element includes a negative resistance material (i.e. a negative differential resistance essentially is of a negative resistance material; para 0008) that has a negative-resistance property (fig. 13: i.e. is negative during state transitions; para 0032).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kim is modifiable as taught (para 0004, 0042 of Chen).

Regarding claim 13, Kim discloses the memory device, wherein the selector element (i.e. the diode) is configured to electrically connect (i.e. current flow) the memory element to the bit line during the read operation when the memory element is in a first logic state (fig. 6B: the read operation when the memory element is in a first logic “1” state, current flows through the diode to electrically connect the memory element to a bit line), the selector element (i.e. the diode) is configured to electrically insulate (i.e. no current flow) the memory element from the bit line during the read operation when the memory element is in a second logic state (fig. 6B: the read operation when the memory element is in a second logic “0” state, no current flows through the diode which electrically isolates, i.e. electrically insulates, the memory element to the bit line).
Kim does not expressly disclose the memory element is a resistive memory element, the first logic state is a low-resistance state, and the second logic state is a high-resistance state.
Chen discloses wherein the memory element is a resistive memory element, the first logic state is a low-resistance state, and the second logic state is a high-resistance state (para 0038).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kim is modifiable as taught by Chen for the purpose of regulating biases applied to the memory while performing (para 0004, 0042 of Chen).

Regarding claim 14, Kim discloses the memory device, further comprising:
a sense amplifier, coupled to the at least one memory cell, configured to amplify the data that is amplified by the selector element of the at least one memory cell to generate a read data (Abstract).

Regarding claim 15, Kim discloses the memory device, wherein the memory cell includes a stack of a metal pad layer, a memory element layer and a selector element layer (fig. 9A).
Kim does not expressly disclose the selector element layer is stacked on top of the metal pad layer, and the metal pad layer is stacked on top of the memory element layer.
Chen discloses the memory cell, wherein the memory cell includes a stack of a metal pad layer, a memory element layer and a selector element layer, the selector element layer is stacked on top of the metal pad layer, and the metal pad layer is stacked on top of the memory element layer (fig. 4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kim is modifiable as taught by Chen for the purpose of regulating biases applied to the memory while performing operations as required by the device, while preventing the memory from being damaged from overcurrent (para 0004, 0042 of Chen).

Regarding claim 17, Kim discloses the memory device, wherein the memory cell includes a stack of a metal pad layer, a memory element layer and a selector element layer, a material of the selector element layer includes a material (fig. 9A). 
Kim does not expressly disclose a negative resistance material having at least one of a binary compound, a ternary compound, a quadruple compound and a quinary compound, and the at least one of the binary compound, the ternary compound, the quadruple compound and the quinary compound is nitrogen (N)-doped, carbon (C)-doped or oxygen (O)-doped.
Chen discloses a negative resistance material (i.e. a negative differential resistance essentially is of a negative resistance material; para 0008) having at least one of a binary compound, a ternary compound, a quadruple compound and a quinary compound, and the at least one of the binary compound, the ternary compound, the quadruple compound and the quinary compound is nitrogen (N)-doped, carbon (C)-doped or oxygen (O)-doped (i.e. TiN; para 0094).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kim is modifiable as taught by Chen for the purpose of regulating biases applied to the memory while performing operations as required by the device, while preventing the memory from being damaged from overcurrent (para 0004, 0042 of Chen).

Regarding claim 18, Kim discloses a method of amplifying data stored (a diode amplifies stored data during a read operation from a memory cell; para 0013, 0017) in a memory (fig. 2: 207) of a memory cell (magnetic memory cell; para 0035) using a selector element (the diode functions as an access device to select the memory cell for access operations, therefore is equivalent to a selector element; para 0035) of the memory cell, the method comprising:
selecting (i.e. by the diode as the access device), by the selector element (i.e. the diode), the memory element for a read operation (para 0013, 0017); 
amplifying (para 0013, 0017), by the selector element (i.e. the diode) that is located inside the memory cell (fig. 2: the memory cell includes the memory element 207 and the diode access device; para 0013), the data stored (data is stored during write to the memory cell; para 0035) in the memory element in the read operation (para 0013, 0017).
Kim does not expressly disclose wherein the selector element includes an ovonic threshold switch that has a threshold voltage and a holding voltage, and selecting an operating voltage of the selector element in a range from the holding voltage to the threshold voltage of the ovonic threshold switch, wherein the selector element is turned on to be in a conductive state when a voltage applied to the selector element is greater than the threshold voltage, and the selector element remains in the conductive state until the voltage applied to the selector element is smaller than the holding voltage, wherein the holding voltage is less than the threshold voltage.
Chen discloses wherein the selector element (fig. 2: 114) includes an ovonic threshold switch (fig. 2: selector element 114 includes an ovonic threshold switch (OTS) 116; para 0040) that has a threshold voltage (fig. 3: Vth) and a holding voltage (fig. 3: Vh), and selecting an operating voltage (fig. 3: an operating voltage that enables the selector element 114 to be in operation) of the selector element in a range (fig. 3: a range in which the OTS 116 is ON) from the holding voltage to the threshold voltage of the ovonic threshold switch (fig. 3: the ON range is shown from the holding voltage Vh to the threshold voltage Vth), wherein the selector element is turned on to be in a conductive state (i.e. ON state; para 0040-0041) when a voltage (fig. 3: V) applied to the selector element is greater than the threshold voltage (fig. 3: when the voltage V applied to the selector element 114 is beyond the threshold voltage Vth; para 0041), and the selector element remains in the conductive state (i.e. remains ON; para 0041) until the voltage (i.e. V) applied to the selector element (i.e. 114) is smaller than the holding voltage (fig. 3: the selector element 114 is in an OFF state when the voltage V applied is smaller than the holding voltage Vh), wherein the holding voltage is less than the threshold voltage (fig. 3: in an I-V curve, it is shown that Vh is less than Vth).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kim is modifiable as taught by Chen for the purpose of regulating biases applied to the memory while performing operations as required by the device, while preventing the memory from being damaged from overcurrent (para 0004, 0042 of Chen).

Regarding claim 19, Kim discloses the method, wherein selecting the memory element for the read operation and amplifying the data stored in the memory element in the read operation (para 0013, 0017) comprise:
electrically connecting (i.e. current flow) the memory element to a bit line during the read operation when the memory element is in a first logic state (fig. 6B: the read operation when the memory element is in a first logic “1” state, current flows through the diode to electrically connect the memory element to a bit line), and electrically insulating (i.e. no current flow) the memory element from the bit line during the read operation when the memory element is in a second logic state (fig. 6B: the read operation when the memory element is in a second logic “0” state, no current flows through the diode which electrically isolates, i.e. electrically insulates, the memory element to the bit line).

Regarding claim 20, Kim does not expressly disclose the method, wherein a material of the selector element layer includes a negative resistance material having at least one of a binary compound, a ternary compound, a quadruple compound and a quinary compound, [[and]] the at least one of the binary compound, the ternary compound, the quadruple compound and the quinary compound is nitrogen (N)-doped, carbon (C)-doped or oxygen (O)-doped,_ the binary compound includes at least one of SiTe, GeTe, CTe, BTe, ZnTe, AlTe, GeSe, GeSb, SeSb, SiAs, GeAs, AsTe, and BC, the ternary compound includes at least one of GeSeAs, GeSeSb, GeSbTe, GeSiAs, GcAsSb, SeSbTe, and SiTeSe, and the quadruple compound includes at least one of GeSeAsTe, GeSeTeSi, GeSeTeAs, GeTeSiAs, GeSeAsSb, and GeSeSbSi.
Chen discloses wherein a material of the selector element layer includes a negative resistance material (i.e. a negative differential resistance essentially is of a negative resistance material; para 0008) having at least one of a binary compound, a ternary compound, a quadruple compound and a quinary compound, the at least one of the binary compound, the ternary compound, the quadruple compound and the quinary compound is nitrogen (N)-doped, carbon (C)-doped or oxygen (O)-doped, the binary compound includes at least one of SiTe, (para 0049).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kim is modifiable as taught by Chen for the purpose of regulating biases applied to the memory while performing operations as required by the device, while preventing the memory from being damaged from overcurrent (para 0004, 0042 of Chen).

Regarding claim 21, Kim does not expressly disclose the memory cell, wherein a material of the selector element layer includes a negative resistance material having at least one of a binary compound, a ternary compound, a quadruple compound and a quinary compound, wherein the binary compound includes at least one of SiTe, GeTe, CTe, BTe, ZnTe, AITe, GeSe, GeSb, SeSb, SiAs, GeAs, AsTe, and BC, the ternary compound includes at least one of GeSeAs, GeSeSb, GeSbTe, GeSiAs, GeAsSb, SeSbTe, and SiTeSe, and the quadruple compound includes at least one of GeSeAsTe, GeSeTeSi, GeSeTeAs, GeTeSiAs, GeSeAsSb, and GeSeSbSi.
Chen discloses wherein a material of the selector element layer includes a negative resistance material (i.e. a negative differential resistance essentially is of a negative resistance material; para 0008) having at least one of a binary compound, a ternary compound, a quadruple compound and a quinary compound, wherein the binary compound includes at least one of SiTe, GeTe, CTe, BTe, ZnTe, AITe, GeSe, GeSb, SeSb, SiAs, GeAs, AsTe, and BC, the ternary (para 0049).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kim is modifiable as taught by Chen for the purpose of regulating biases applied to the memory while performing operations as required by the device, while preventing the memory from being damaged from overcurrent (para 0004, 0042 of Chen).

Regarding claim 22, Kim does not expressly disclose the memory device, wherein a material of the selector element layer includes a negative resistance material having at least one of a binary compound, a ternary compound, a quadruple compound and a quinary compound, wherein the binary compound includes at least one of SiTe, GeTe, CTe, BTe, ZnTe, AITe, GeSe, GeSb, SeSb, SiAs, GeAs, AsTe, and BC, the ternary compound includes at least one of GeSeAs, GeSeSb, GeSbTe, GeSiAs, GeAsSb, SeSbTe, and SiTeSe, and the quadruple compound includes at least one of GeSeAsTe, GeSeTeSi, GeSeTeAs, GeTeSiAs, GcSeAsSb, and GeSeSbSi.
Chen discloses wherein a material of the selector element layer includes a negative resistance material (i.e. a negative differential resistance essentially is of a negative resistance material; para 0008) having at least one of a binary compound, a ternary compound, a quadruple compound and a quinary compound, wherein the binary compound includes at least one of SiTe, GeTe, CTe, BTe, ZnTe, AITe, GeSe, GeSb, SeSb, SiAs, GeAs, AsTe, and BC, the ternary compound includes at least one of GeSeAs, GeSeSb, GeSbTe, GeSiAs, GeAsSb, SeSbTe, and (para 0049).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kim is modifiable as taught by Chen for the purpose of regulating biases applied to the memory while performing operations as required by the device, while preventing the memory from being damaged from overcurrent (para 0004, 0042 of Chen).

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0211523) in view of Chen et al. (US 2013/0001494 ‒hereinafter Chen), and further in view of Ohba et al. (US 2018/0019391 ‒hereinafter Ohba).

Regarding claim 8, Kim discloses the memory cell, wherein the memory cell includes a stack of a metal pad layer, a memory element layer and a selector element layer (fig. 9A). 
Kim, as modified, does not expressly disclose the memory element layer is stacked on top of the metal pad layer, and 5Customer No.: 31561Docket No.: 091236-US-PA Application No.: 16/805,872the metal pad layer is stacked on top of the selector element layer.
Ohba discloses wherein the memory cell includes a stack of a metal pad layer, a memory element layer and a selector element layer, the memory element layer is stacked on top of the metal pad layer, and 5Customer No.: 31561 Docket No.: 091236-US-PA Application No.: 16/805,872 the metal pad layer is stacked on top of the selector element layer (fig. 8A-8F).
(para 0070 of Ohba).

Regarding claim 16, Kim discloses the memory device, wherein the memory cell includes a stack of a metal pad layer, a memory element layer and a selector element layer (fig. 9A). 
Kim, as modified, does not expressly disclose the memory element layer is stacked on top of the metal pad layer, and 5Customer No.: 31561Docket No.: 091236-US-PA Application No.: 16/805,872the metal pad layer is stacked on top of the selector element layer.
Ohba discloses wherein the memory cell includes a stack of a metal pad layer, a memory element layer and a selector element layer, the memory element layer is stacked on top of the metal pad layer, and5Customer No.: 31561 Docket No.: 091236-US-PA Application No.: 16/805,872the metal pad layer is stacked on top of the selector element layer (fig. 8A-8F).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kim is further modifiable as taught by Ohba for the purpose of facilitating data accessing schemes while improving the performance of the memory device by controlling applied biases, which reduces disruptions that may lead to memory cell degradation (para 0070 of Ohba).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                           /UYEN SMET/
[AltContent: connector]                                                                                 	Primary Examiner, Art Unit 2824